DEATILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6,9,11,12,16,17,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (WO 2021/163260) (Support in Provisional “62/975,858”)

Regarding Claim 1, Li teaches, A method, comprising: 
at a user equipment (UE): (Fig 7A/7B- UE 201 and AF 210(=part of network) through the network. The data is sent from the UPF 205 to the UE 201 via a PDU Session).
receiving first data from a network via unicast;( Figs. 7A-7B show a UE transmitting/receiving unicast data (step 220) (=first data), [00140] Step 220: as a pre-requisite step, a unicast session is established, and data is transferred over the unicast session (=over unicast) between UE 201 and AF 210 through the network. The data is sent from the UPF 205 to the UE 201 via a PDU Session.)
receiving first information from the network, the first information indicating the availability of a multicast service; (Step 221 and [00141] Step 221: UE 201 receives information (=first information) about the available multicast service (=availability of multicast service) and determines to switch the data transfer to multicast from unicast. This may be triggered by several factors as discussed here);
 transmitting second information to the network; and (Figs 7A-7B, [00142] Step 222: UE 201 sends a NAS message (e.g., a PDU session establishment/modification or service request) (=second information) to AMF 203(=part of network), which may include an indication of a delivery mode switch request. The message may include the following information which may have been received in step 221)
receiving second data from the network via multicast in response to transmitting the second information to the network. (Fig. 7B, after step 237-238, "multicast transmission starts"(=second data) and "data is transferred over multicast session" in response to step 221 in Fig 7A (=in response to transmitting the second information), Also step-238- “Data is transferred over multicast session”).

Regarding Claim 2, Li teaches, the method of claim 1, wherein an active multicast session is available prior to transmitting the second information and wherein receiving the second data includes joining the active multicast session. (Fig 7A- Step 221” UE decides to use multicast for data transfer”. [0006]- A switch, based upon the occurrence of the triggering event, from the first one of the unicast messaging, the multicast messaging, and the broadcast messaging to the second one of the unicast messaging, the multicast messaging, and the broadcast messaging to the user device is initiated).

Regarding Claim 6, Li teaches, the method of claim 1, wherein the first information indicates an active multicast session on a currently camped radio access network (RAN). ([00148] Information may include multicast session ID. If there is no existing multicast session, UE 201 generates this session ID. If UE 201 wants to join an existing multicast session, UE 201 provides this information. UE 201 can get such information by discovering the existing multicast service within an area during previous control plane procedures such as registration, registration update, service request procedure, or UE 201 stores the such information when the UE 201 is using the multicast service).

Regarding Claim 9, Li teaches, A user equipment (UE), comprising: 
a transceiver configured to communicate with a network; and 
a processor configured to perform operations, the operations comprising: ([0044]- As shown in FIG. IB, the example WTRU 102 may include a processor 118, a transceiver 120, transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad/indicators 128, non-removable memory 130, removable memory 132, a power source 134, a global positioning system (GPS) chipset 136, and other peripherals 138.)
receiving first data from a network via unicast; (Figs. 7A-7B show a UE transmitting/receiving unicast data (step 220) (=first data), [00140] Step 220: as a pre-requisite step, a unicast session is established, and data is transferred over the unicast session (=over unicast) between UE 201 and AF 210 through the network. The data is sent from the UPF 205 to the UE 201 via a PDU Session.)
receiving first information from the network, the first information indicating the availability of a multicast service; (Step 221 and [00141] Step 221: UE 201 receives information (=first information) about the available multicast service (=availability of multicast service) and determines to switch the data transfer to multicast from unicast. This may be triggered by several factors as discussed here);
transmitting second information to the network; and (Figs 7A-7B, [00142] Step 222: UE 201 sends a NAS message (e.g., a PDU session establishment/modification or service request) (=second information) to AMF 203(=part of network), which may include an indication of a delivery mode switch request. The message may include the following information which may have been received in step 221)
receiving second data from the network via multicast in response to transmitting the second information to the network. (Fig. 7B, after step 237-238, "multicast transmission starts"(=second data) and "data is transferred over multicast session" in response to step 221 in Fig 7A (=in response to transmitting the second information), Also step-238- “Data is transferred over multicast session”).

Regarding Claim 11, Li teaches, A method, comprising: at a user equipment (UE): [0044]- As shown in FIG. IB, the example WTRU 102 may include a processor 118, a transceiver 120, transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad/indicators 128, non-removable memory 130, removable memory 132, a power source 134, a global positioning system (GPS) chipset 136, and other peripherals 138.)
receiving first information from the network, the first information indicating the availability of a multicast service; (Fig 10 step 270- “Data is transferred between UE and content provider on a multicast PDU session”)
receiving first data from the network via a multicast session; and (Fig 10- [00224] Step 271: at some point, UE 201 decides to switch data transmission to unicast)
receiving second data from the network via a unicast packet data unit (PDU) session. (Fig 10- [00241] Step 279: AMF 203 selects a SMF 208 if it is required to establish a new unicast PDU session.)

Regarding Claim 12, Li teaches, the method of claim 11, further comprising:
 monitoring a quality of service (QoS) parameter associated with the multicast session, wherein the QoS threshold is indicated to the UE by a network function or set by the UE; ([0099] MBMS operation on Demand (Mood) allows certain content that is initially delivered over the unicast network to be turned into an MBMS User Service, in order to efficiently use network resources when the traffic exceeds a certain threshold)
determining whether the QoS parameter satisfies the QoS threshold; and ([100]- In both types, there could be a network proxy/server to detect whether unicast traffic volume for the same service or content exceeds a certain threshold)
when the QoS parameter does not satisfy the QoS threshold, switching from the multicast session to the unicast session. ([0099]- Specifically, certain content that is initially delivered over the unicast network may be turned into an MBMS User Service, in order to efficiently use network resources when the traffic volume exceeds a certain threshold. Such dynamic conversion from unicast delivery to MBMS delivery is also referred to as "MBMS offloading".)

Regarding Claim 16, Li teaches, the method of claim 11, wherein the UE switches from the multicast session to the unicast PDU session based on a network function identifying that a counter does not satisfy a threshold value. ([0099]- Specifically, certain content that is initially delivered over the unicast network may be turned into an MBMS User Service, in order to efficiently use network resources when the traffic volume exceeds a certain threshold. Such dynamic conversion from unicast delivery to MBMS delivery is also referred to as "MBMS offloading".)

Regarding Claim 17, Li teaches, the method of claim 16, wherein the counter corresponds to a number of UEs associates with the multicast service and the network function is one of a user plane function (UPF), a multicast service function (MSF) or a session management function (SMF). (Fig 10, MB-UPF-209, MB-SMF-208).

Regarding Claim 18, Li teaches, A user equipment (UE), comprising: a transceiver configured to communicate with a network; and a processor configured to perform operations, the operations comprising: ([0044]- As shown in FIG. IB, the example WTRU 102 may include a processor 118, a transceiver 120, transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad/indicators 128, non-removable memory 130, removable memory 132, a power source 134, a global positioning system (GPS) chipset 136, and other peripherals 138.)
receiving first information from the network, the first information indicating the availability of multicast service; (Fig 10 step 270- “Data is transferred between UE and content provider on a multicast PDU session”)
receiving first data from the network via a multicast session; and (Fig 10- [00224] Step 271: at some point, UE 201 decides to switch data transmission to unicast)
receiving second data from the network via a unicast packet data unit (PDU) session. (Fig10, [00241] Step 279: AMF 203 selects a SMF 208 if it is required to establish a new unicast PDU session.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4,5,7,8,10,13,14,15,19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2021/163260) (Support in Provisional “62/975,858”) in view of Speicher et al. (WO2019223005A1)

Regarding Claim 3, Li does not teach, the method of claim 2, wherein the first data is received while camped on a first radio access network (RAN) and the active multicast session is on a second different RAN, wherein the UE camps on the second RAN based on the first information.
Speicher teaches, The method of claim 2, wherein the first data is received while camped on a first radio access network (RAN) and the active multicast session is on a second different RAN, wherein the UE camps on the second RAN based on the first information ([0121] In some cases, NGRAN 305 may dynamically switch between using MRB 345 and DRBs 350 (e.g., switching between multicast and unicast data delivery) As such, NG-RAN 305 may change a deliver method from unicast to multicast (e.g., DRB to MRB) and vice versa (e.g., MRB to DRB) at any time (e.g., during an inter-RAN mobility mode).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, The method of claim 2, wherein the first data is received while camped on a first radio access network (RAN) and the active multicast session is on a second different RAN, wherein the UE camps on the second RAN based on the first information as taught by Speicher to different RANs between multicast or unicast to adapt data capacity for RAN capacity.

Regarding Claim 4, Li teaches, wherein the second information indicates to the RAN that the UE is interested in a multicast session, the second information including an identity of the UE and a packet data unit (PDU) identity for a session used to receive the first data. ([0140] Step 220: as a pre-requisite step, a unicast session is established, and data is transferred over the unicast session between UE 201 and AF 210 through the network. The data is sent from the UPF 205 to the UE 201 via a PDU Session.Fig 7AStep 22 -NAS msg: mode switch to multicast-session ID, UE ID, MBS session context, MBS session context information UE 201 has such as MB-SMF address, S-NSSAI identifying the network slice that is serving the multicast session).
Li does not teach, the method of claim 1, wherein the first information identifies a radio access network (RAN) and
Speicher teaches, the method of claim 1, wherein the first information identifies a radio access network (RAN) ([0115]- The UEs 115 may receive unicast transmissions from NG-RAN 305 over radio bearers 340, where the unicast transmissions originate at a unicast source 330 and are routed through a UPF 315 before being transmitted from NG-RAN 305 to a corresponding UE 115. The unicast transmissions may include specific data for the corresponding UEs 115).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, the method of claim 1, wherein the first information identifies a radio access network (RAN) as taught by Speicher to different RANs between multicast or unicast to adapt data capacity for RAN capacity.

Regarding Claim 5, Li teaches, the method of claim 4, wherein the multicast session is initiated by the network based on the information received from the UE and a plurality of further UEs. ([00148] Information may include multicast session ID. If there is no existing multicast session, UE 201 generates this session ID. [0093] Membership function: provides authorization for UEs (=plurality of UEs) requesting to activate an MBMS service. The Membership Function is an MBMS bearer service level function.).

Regarding Claim 7, Li teaches, The method of claim 6, wherein the second information is a multicast join request transmitted to a user plane function (UPF) of the network, the multicast join request includes at least one of a group identity, a UE identity, a tracking area identity for a session used to receive the first data.(Fig 7AStep 22 -NAS msg: mode switch to multicast-session ID, UE ID, MBS session context, MBS session context information UE 201 has such as MB-SMF address, S-NSSAI identifying the network slice that is serving the multicast session. [00180] Alternatively, UE 201 may also initiate the switch process by sending a request over the user plane path, e.g., a unicast PDU session. Note that, this user plane solution is mainly applicable for the scenario that the multicast session has been already established. FIG. 8 shows the user plane method:).
Li does not teach, a packet data unit (PDU) identity for a session used to receive the first data.
Speicher teaches, a packet data unit (PDU) identity for a session used to receive the first data. ([0118]-The SMF 320 may then transmit the information designation, a related PDU session identifier (ID) for the corresponding UE 115, quality of service (QoS) information for the multicast data identified in the information designation, and a session management).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, a packet data unit (PDU) identity for a session used to receive the first data as taught by Speicher to different RANs between multicast or unicast to adapt data capacity for RAN capacity.


Regarding Claim 8, Li teaches, The method of claim 6, wherein the second information is a multicast interest indication transmitted to the RAN, the multicast interest indication including at least one of a UE identity a packet data unit (PDU) identity for a session used to receive the first data.( [00137] The first method is that the UE sends a NAS message to the AMF requesting to switch to the multicast transmission mode (e.g., a control plane method as shown in FIG. 7A-FIG. 7B). Multiple options are disclosed for the content of NAS message. First, the NAS message could be PDU session establishment request, where the UE indicates that the session is for multicast, so that the IP multicast address will be allocated later by the core network function, such as MBMF or MB-SMF. Alternatively, the NAS message may be a PDU session modification request indicating that UE would like to re-use an existing MBS PDU session to receive the multicast data through shared traffic delivery method. Fig 7AStep 22 -NAS msg: mode switch to multicast-session ID, UE ID.
Li does not teach, packet data unit (PDU) identity for a session
Speicher teaches, packet data unit (PDU) identity for a session ([0118]-The SMF 320 may then transmit the information designation, a related PDU session identifier (ID) for the corresponding UE 115, quality of service (QoS) information for the multicast data identified in the information designation, and a session management).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, packet data unit (PDU) identity for a session as taught by Speicher to different RANs between multicast or unicast to adapt data capacity for RAN capacity.

Regarding Claim 10, Li teaches, wherein the second information indicates to the RAN that the UE is interested in a multicast session, the second information including an identity of the UE and a packet data unit (PDU) identity for a session used to receive the first data.
([0140] Step 220: as a pre-requisite step, a unicast session is established, and data is transferred over the unicast session between UE 201 and AF 210 through the network. The data is sent from the UPF 205 to the UE 201 via a PDU Session.
Fig 7AStep 22 -NAS msg: mode switch to multicast-session ID, UE ID, MBS session context, MBS session context information UE 201 has such as MB-SMF address, S-NSSAI identifying the network slice that is serving the multicast session).
Li does not teach, The UE of claim 9, wherein the first information identifies a radio access network (RAN) and
Speicher teaches, The UE of claim 9, wherein the first information identifies a radio access network (RAN) ([0115]- The UEs 115 may receive unicast transmissions from NG-RAN 305 over radio bearers 340, where the unicast transmissions originate at a unicast source 330 and are routed through a UPF 315 before being transmitted from NG-RAN 305 to a corresponding UE 115. The unicast transmissions may include specific data for the corresponding UEs 115).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, The UE of claim 9, wherein the first information identifies a radio access network (RAN) as taught by Speicher to different RANs between multicast or unicast to adapt data capacity for RAN capacity.


Regarding Claim 13, Li teaches, The method of claim 11, further comprising: transmitting a request to stop the multicast session, the request including at least one of a group identity, a UE identity, a tracking area identity or a for a session used to receive the first data.( [00225],[00226]-The method of claim 11, further comprising: transmitting a request to stop the multicast session, the request including at least one of a group identity, a UE identity, a tracking area identity or a packet data unit (PDU) identity for a session used to receive the first data).
Li does not teach, packet data unit (PDU) identity
 Speicher teaches, packet data unit (PDU) identity ([0118]-The SMF 320 may then transmit the information designation, a related PDU session identifier (ID) for the corresponding UE 115, quality of service (QoS) information for the multicast data identified in the information designation, and a session management).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, packet data unit (PDU) identity as taught by Speicher to different RANs between multicast or unicast to adapt data capacity for RAN capacity.

Regarding Claim 14, Li does not teach, the method of claim 11, further comprising: camping on a first radio access network (RAN), wherein the first data is received while camped on the first RAN; camping on a second RAN after camping on the first RAN; identifying that the second RAN does not support multicast service; and transmitting a request for the unicast PDU session.
Speicher teaches, The method of claim 11, further comprising: camping on a first radio access network (RAN), wherein the first data is received while camped on the first RAN; camping on a second RAN after camping on the first RAN; identifying that the second RAN does not support multicast service; and transmitting a request for the unicast PDU session ([0121] In some cases, NGRAN 305 may dynamically switch between using MRB 345 and DRBs 350 (e.g., switching between multicast and unicast data delivery) As such, NG-RAN 305 may change a deliver method from unicast to multicast (e.g., DRB to MRB) and vice versa (e.g., MRB to DRB) at any time (e.g., during an inter-RAN mobility mode).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, The method of claim 11, further comprising: camping on a first radio access network (RAN), wherein the first data is received while camped on the first RAN; camping on a second RAN after camping on the first RAN; identifying that the second RAN does not support multicast service; and transmitting a request for the unicast PDU session as taught by Speicher to different RANs between multicast or unicast to adapt data capacity for RAN capacity.

Regarding Claim 15, Li teaches, the method of claim 14, wherein the request is transmitted to a user plane function (UPF). (Step 275 ~ step 276: MB-SMF 208 contacts MB-UPF 209 to update the MBS session context considering that UE 201 may switch to unicast session. MB-UPF 209 may decide to terminate the N3 tunnel to RAN node 202 by removing the RAN node 202 address if the requesting UE is the only UE 201 under the RAN node active on the MBS session.

Regarding Claim 19, Li does not teach, The UE of claim 18, wherein the first data and the second data are received by the UE while camped on a new radio (NR) radio access network (RAN).
Speicher teaches, The UE of claim 18, wherein the first data and the second data are received by the UE while camped on a new radio (NR) radio access network (RAN).
([0073] FIG. 1 illustrates an example of a wireless communications system 100 that supports mixed mode multicast architecture in accordance with aspects of the present disclosure. The wireless communications system 100 includes base stations 105, UEs 115, and a core network 130. In some examples, the wireless communications system 100 may be a Long-Term Evolution (LTE) network, an LTEAdvanced (LTEA) network, an LTEA Pro network, or a New Radio (NR) network).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, The UE of claim 18, wherein the first data and the second data are received by the UE while camped on a new radio (NR) radio access network (RAN). as taught by Speicher to different RANs between multicast or unicast to adapt data capacity for RAN capacity.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2021/163260) (Support in Provisional “62/975,858”) in view of Folke et al. (US 2019/0200288 A1)

Regarding Claim 20, Li does not teach, The UE of claim 18, wherein the UE switches from the multicast session to the unicast PDU session based on a network function identifying that a counter does not satisfy a threshold value. 
Folke teaches, The UE of claim 18, wherein the UE switches from the multicast session to the unicast PDU session based on a network function identifying that a counter does not satisfy a threshold value. (Fig 12- is a flow chart that illustrates the operation of the Relay UE to decrease thresh1 in order to increase the likelihood of the Relay UE trans mitting msg - 4 according to some embodiments of the present disclosure)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li, The UE of claim 18, wherein the UE switches from the multicast session to the unicast PDU session based on a network function identifying that a counter does not satisfy a threshold value as taught by Folke to different RANs between multicast or unicast to adapt data capacity for RAN capacity.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478